                                            UNITED STATES DISTRICT COURT
                                                       for the
                                           EASTERN DISTRICT OF CALIFORNIA

                                       PRETRIAL SERVICES VIOLATION PETITION

 UNITED STATES OF AMERICA,                                                     Docket No. 2:19-CR-00043-MCE-3

                                                                               Distribution of a Controlled Substance and Conspiracy to
 Alicia Marie McCoy                                                            Distribute a Controlled Substance; and, 21:841(a)(1) &
                                                                               (b)(1)(C) – Distribution of a Controlled Substance (4 counts)

COMES NOW, Steven J. Sheehan, Pretrial Services Officer of the Court, presenting an official report upon the conduct of Alicia
Marie McCoy, who was placed on bond by the Honorable Deborah Barnes, United States Magistrate Judge, sitting in the Court at
Sacramento, California, on March 12, 2019, sitting in the Court at Sacramento, California, imposed the following RELEVANT
condition(s) of pretrial release which are at issue in this report:

RELEVANT CONDITION(S): 1. You must participate in the substance abuse treatment program at WellSpace inpatient facility
as directed by Pretrial Services, and comply with all the rules and regulations of the program. You must remain at the inpatient
facility until release by the pretrial services officer.

ALLEGED VIOLATION CONDUCT: On May 22, 2019, Ms. McCoy was discharged from the WellSpace inpatient program
for repeated violations of program rules. The defendant is alleged to have possessed a cellular telephone, she engaged in an
exclusive/intimate relationship with a male peer, she had items in her room against inpatient rules, and she was previously non-
compliant with her prescription medication.

PRAYING THAT THE COURT WILL ORDER a bail violation hearing be held before the Duty Magistrate Judge on May 22,
2019, at 10:15 a.m. Pretrial Services has communicated with all parties regarding the proposed bail violation hearing.

I declare under penalty of perjury that the foregoing is true and correct.
                                                                             Respectfully submitted,


                                                                             /s/ Steven J. Sheehan
 Dated: May 22, 2019                                                         Sr. U.S. Pretrial Services Officer


                                                                 ORDER

 ☐      The Court hereby orders a bench warrant be issued for the arrest of the defendant.
 ☐      The Court hereby orders this ex parte motion and order be sealed.
 ☐      The Court orders a summons be issued with an appearance date of             .
 ☒      The Court hereby orders this matter placed on this court's calendar on May 22, 2019 at 10:15 a.m., and orders the Pretrial
        Services officer to contact the defendant and/or attorney of record to advise them of said order.
 ☐      The Court orders no action be taken.
 ☐      Petition submitted by email/pdf and attested to me as true and accurate by telephone consistent with Fed. R. Crim. P. 4.1
        and 4(d) before me.


                                                                     /s/ Carolyn K. Delaney
 Dated: May 22, 2019                                                 UNITED STATES MAGISTRATE JUDGE
